Citation Nr: 0409336	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-18 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for diabetes.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from August 1976 to March 
1980.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
which denied service connection for PTSD and diabetes.  

A November 2002 Decision Review Officer (DRO) report states 
the veteran had withdrawn her appeal for service connection 
for diabetes.  She had initiated an appeal of this issue by 
filing a notice of disagreement (NOD) in October 2002.  
And although the DRO indicated this claim since had been 
withdrawn, in her July 2003 substantive appeal (on VA Form 9, 
perfecting her appeal to the Board concerning the issue of 
her purported entitlement to service connection for PTSD), 
the veteran stated that she had not formally withdrawn her 
appeal for service connection for diabetes.  And she repeated 
this in a separate letter later that same month.  She 
subsequently, after receiving a statement of the case (SOC) 
pertaining to this additional claim later in July 2003, 
perfected her appeal to the Board concerning this additional 
issue by filing another timely VA Form 9 in September 2003.  
Generally see 38 C.F.R. § 20.204 (as in effect prior to and 
as of March 19, 2003).  So there are two claims on appeal to 
the Board, not just one.  See 38 C.F.R. § 20.200 (2003).

The veteran testified at a hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board on March 3, 2004.  And 
during the hearing, she submitted a statement from her former 
employer.  She also filed a motion to advance her case on 
the Board's docket.  The Board granted her motion that same 
month.  See 38 U.S.C. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2003).  

Unfortunately, for the reasons explained below, the Board 
cannot yet decide this appeal.  So the case is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.  


REMAND

The veteran alleges she has PTSD because she was coerced by 
her commanding officer in Korea to have sexual relations with 
a Deputy Wing Commander (DWC).  She says there initially was 
no force or violence, but that after the DWC contracted a 
sexually transmitted disease (STD), the encounters became 
violent and he unsuccessfully attempted to perpetrate a 
murder/suicide.  She also says she reported the coercion to a 
Judge Advocate in Osan, Korea, but that she can no longer 
recall his name.  She further states that she sought 
psychiatric treatment during service, which, although 
initially dealing with her problems of being overweight, 
eventually changed or evolved into stress counseling related 
to that personal assault.

Submitted in support of the claim is a September 2001 
statement from the veteran's life-long friend, G.L.H., who 
indicates the veteran was very active, pleasant and full of 
zeal prior to entering the Air Force in 1976.  G.L.H. said 
she lost touch with the veteran while she was overseas 
(presumably referring to her service in Korea), and that 
after reestablishing contact with her on a regular basis upon 
her returning stateside she was a different person.  There 
reportedly was a very real shift in her mood, and she seemed 
uncomfortable and at odds with others in the service.  
She also reportedly seemed to assume a defensive posture in 
her relationships with superiors and fellow servicemen, in a 
survivalist mode.  This, according to G.L.H., was in stark 
contrast to the veteran's demeanor and disposition prior to 
service since she was enthusiastic and positive.  G.L.H. went 
on to discuss important events that had occurred since 
service - including insofar as the veteran caring for her 
invalid mother while at the same time attending Johns Hopkins 
University, her struggles with personal and developing health 
issues, and her inability to maintain steady employment and 
income (usually in situations involving a male supervisor or 
authority figure).  G.L.H. said this repeatedly had occurred 
since service, in a viscous cycle, to the point in 1989 when 
the veteran reached her lowest point.  Things reportedly had 
progressed so much that she had lost interest in almost 
everything.  She spent a great amount of time withdrawing, 
escaping into TV, not eating properly, not bathing, not 
caring about her appearance, not sleeping, letting her 
housekeeping go, not caring about many things she once had 
enjoyed, and alternating between fear, panic, and 
altercations.  In the remaining portion of G.L.H.'s 
statement, she discussed the veteran's distrust of the 
emotional intimacy most relationships require.  In closing, 
G.L.H. acknowledged the veteran has never talked specifically 
about what the traumatic event or series of events were that 
has so affected her, although G.L.H. knows it was not of the 
veteran's choosing, and that she has been in survival mode 
since.  G.L.H. further acknowledged that the veteran has not 
expressed a willingness to talk about these specifics with 
her, which G.L.H. has and will continue to respect out of the 
veteran's right to privacy, but that she clearly is not the 
same person she was when entering the Air Force.

Also submitted in support of her claim, during her March 2004 
hearing, was a statement from the veteran's most recent-
albeit former, employer.  The statement confirms the 
veteran's employment was involuntarily terminated as of 4:30 
p.m., February 27, 2004, due to her failure to meet her job's 
performance standards during her probationary period.  She 
reportedly had failed to provide the expected level of 
customer service to the clients and employees of the Housing 
Authority of Baltimore City.

Also of record, to support the claim, is the report of a May 
2001 VA outpatient evaluation.  The veteran was seen for 
complaints (frequent left nostril epistaxis) unrelated to her 
claim for PTSD.  But nonetheless, the report of that clinical 
consultation shows a history of PTSD.  She said she was 
depressed and being seen at a local Veteran's Center; she 
declined to be seen by VA's psychiatry service.  The report 
further states that she was sexually abused while in the 
service and has contact with only one sibling.

The veteran's service medical records (SMRs), including those 
received in 2003, show that her pre-enlistment military 
examination in October 1975 was entirely negative.  She began 
serving on active duty in August 1976.  She was counseled in 
February 1977 for an unspecified personal problem.  She was 
seen later in 1977 for weight control.  In December 1977, 
after serving in Korea, she was seen at a mental health 
clinic for difficulties with military life due to being 
overweight, although she liked her job.  She had been 
overweight almost as long as she could remember.  She 
reportedly had received professional help in 1975 when in 
high school from a Dr. Kanner.  On mental status evaluation 
she was anxious, cooperative, fully oriented, and had good 
insight and judgment.  She was referred to Dr. Hershey.  
Later that month it was noted that hypnosis therapy was a 
suitable adjunct to her dietary measures.  In February 1978 
she was seen in group therapy, in which she had good 
interaction and involvement.  In May 1978 it was noted that 
she had strong defenses and had difficulty accepting 
suggestions from others.  She had a passive-aggressive 
character.  In June 1978 it was noted that she was beginning 
to gain some insight.  

In February 1980 the veteran sought advice at a mental health 
clinic concerning an unspecified job and social situation.  
She was again seen at a mental health clinic later that month 
and a psychiatric evaluation revealed no psychiatric 
disorder.  The report of her military separation examination 
in March 1980 also is unremarkable for objective clinical 
indications of a psychiatric disorder, including related to a 
personal assault.

The service personnel records on file indicate that not all 
of the veteran's performance evaluations were completely 
favorable.  She was given an early discharge from service due 
to family hardship (to care for her ailing mother).  

VA psychological testing and VA psychiatric examinations have 
determined the veteran has personality disorders, dysthmia 
and possibly a dissociative disorder.  On VA psychological 
testing in December 1999 and January 2000, it was also noted 
that she had long-term chronic health problems and had 
suffered from difficulties with her familial relationships, 
past sexual abuse, and the death of her mother.  On VA 
psychiatric examination in November 2001, her claims file was 
reviewed and it was determined that she did not meet the 
diagnostic criteria for PTSD.  The only psychiatric diagnosis 
was dysthymia.  In January 2003 a board of two 
VA psychiatrists again determined that she did not meet the 
criteria for a current diagnosis of PTSD, noting that she had 
functioned well following the reported sexual trauma during 
service, obtaining a college degree, caring for her ill 
mother, and working two part-time jobs.

During a September 2003 examination by board of two VA 
psychiatrists, the veteran reported that she had stopped 
psychiatric treatment during service because the provider was 
flirtatious and inappropriate.  She had received some 
treatment at Johns Hopkins University, at the student health 
services, which she had found very helpful (although, 
elsewhere, she has reported having been treated at Johns 
Hopkins University only for physical problems).  She also had 
been treated at a Vet Center (as mentioned in the May 2001 VA 
outpatient record cited above).  After mental status 
evaluation, it was again determined that she did not meet the 
diagnostic criteria for PTSD because she did not present with 
some of the typical PTSD symptoms; rather, she presented with 
an enormous amount of anger and rage.

The veteran now avers that the December 1977 notation in 
service that she had received professional help from a Dr. 
Kanner while she was in high school in 1975 is false because 
she graduated from high school in 1970.  Rather, she saw 
Dr. Kanner in consultation after service at Johns Hopkins 
University for physical disorders, as opposed to mental 
illness.  The veteran alleges that her memories of childhood 
abuse were first recalled years after her military service 
(as related during the VA psychiatric examination in January 
2003) and, thus, do not rebut the presumption of soundness at 
service entrance.

38 C.F.R. § 3.304(f)(3), as amended on March 7, 2002, 
provides, in part, that as to claims for service connection 
for PTSD based on an in-service personal assault: 

[E]vidence from sources other than the 
veteran's service records may corroborate the 
veteran's account of the stressor incident.  
Examples of such evidence include, but are not 
limited to:  records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is one 
type of relevant evidence that may be found in 
these sources.  Examples of behavior changes 
that may constitute credible evidence of the 
stressor include, but are not limited to:  a 
request for a transfer to another military duty 
assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable 
cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal 
assault without first advising the claimant 
that evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate 
medical or mental health professional for an 
opinion as to whether it indicates that a 
personal assault occurred. 

38 C.F.R. § 3.304(f)(3), as amended March 7, 2002.  

It has been held that "[a]n opinion by a mental health 
professional based on a 
post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor."  See Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996).  However, in YR v. West, 11 Vet. App. 393, 
399 (1998), the U.S. Court of Appeals for Veterans Claims 
(Court) stated that these quoted categorical statements were 
made in the context of discussing PTSD diagnoses and were not 
operative in cases arising from personal assault.  Moreover, 
the existence of an in-service stressor does not have to be 
proven by the "preponderance of the evidence" because this 
would be inconsistent with the benefit of the doubt, or 
equipoise, doctrine contained in 38 U.S.C. § 5107(b).  Id.

The veteran has indicated there has been no search to 
identify the Judge Advocate General (JAG) to whom she 
related, during service, that she had been coerced into 
sexual relations.  But, she also has stated that she does not 
recall this person's name.  So VA simply does not presently 
have sufficient information to corroborate this allegation, 
and further efforts in this regard would no doubt prove 
fruitless unless she can provide more identifying 
information.  If she can provide any identifying information, 
this should be given to the RO to permit a meaningful search.

Nevertheless, because the veteran has recounted a history of 
relevant treatment for psychiatric or psychological 
impairment while a student at the Johns Hopkins University 
(although elsewhere she has indicated that the treatment was 
only for physical disorders), she should be requested to 
provide the approximates dates and places of this treatment 
and to provide the appropriate authorizations to obtain 
these records.  Similarly, she should be requested to provide 
the approximate dates and places of all treatment and 
evaluation at the local Vet Center.  And with her 
authorization, these pertinent records can be obtained too.

Then, this case should be reviewed by an appropriate medical 
professional to determine whether there are any makers of 
behavioral changes indicative of and corroborating the 
veteran's purported stressor in service.  If there are, she 
should be scheduled for another VA psychiatric evaluation to 
determine whether, in light of this additional evidence, she 
has PTSD related to that stressor in service.  
See 38 U.S.C.A. § 5103A(d).

While, understandably, the veteran is quite dismayed with the 
whole VA claims adjudication process at this juncture, 
including the time involved in receiving a decision in her 
appeal, the fact remains that several VA psychiatrists who 
have examined her have overwhelmingly concluded that she does 
not have PTSD, much less as a result of the alleged sexual 
assault in service.  And "[a] veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . ."  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  Also found at Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

There is, undoubtedly, also evidence supporting the claim.  
But even the veteran's life-long friend and confidant, 
G.L.H., acknowledged that she lost contact with the veteran 
while she was serving overseas in Korea when the events in 
question supposedly occurred.  And the report of the May 2001 
VA outpatient consultation, showing a history of PTSD and 
sexual abuse while in the service, was predicated on 
statements the veteran made, herself, in the course of being 
evaluated and treated.  Moreover, she was being seen for 
complaints of left nostril epistaxis, so her visit to the VA 
outpatient clinic on that particular occasion had nothing to 
do with the state of her mental health, particularly as it 
may relate to her service in the military.  The Board, then, 
is left to weigh the probative value of this evidence in 
comparison to the substantial body of other medical evidence 
alluded to above against the claim.  So in the alternative, 
the Board believes it best to try and further develop the 
claim before making this ultimate determination.  And the 
veteran is encouraged to cooperate, as best she can, in 
obtaining the additional evidence needed to support her 
claim.

With respect to her claim for service connection for 
diabetes, the veteran does not allege-and the evidence does 
not otherwise suggest-that she had diabetes during her 
military service or within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  And since she did not serve in the Republic of 
Vietnam during the Vietnam era, it is not presumed that 
she was exposed to toxic herbicides (e.g., Agent Orange) 
during service.  See 38 C.F.R. § 3.307(a)(6)(i) and (iii).  
But she alleges that she was exposed to these herbicides 
while stated in Osan, Korea, and when stationed stateside at 
Homestead Air Force Base in Florida.  A veteran's exposure to 
herbicides is not limited to service in Vietnam; rather, 
direct service connection is for consideration when a 
disease, as here, is claimed to have been caused by exposure 
in locations other than Vietnam.  See 38 C.F.R. § 3.303(d); 
VA Adjudication Procedure Manual M21-1, Part VI, paras. 
7.01(a), 7.01(e), 7.20(b).  Cf. Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994) ("Proof of direct service 
connection thus entails proof that exposure during service 
caused the malady that appears many years later.").  The 
holding in Combee was discussed in the context of a 
radiogenic disease, but may apply to other types of alleged 
exposure as well.

The Veterans Benefits Administration (VBA) provided 
information to ROs in March 2003 to use when considering 
claims for diseases allegedly caused by Agent Orange use in 
Korea, which is the situation at hand.  This information was 
based on a listing from the Department of Defense (DoD) of 
locations outside of Vietnam where Agent Orange was used or 
tested over a number of years.

Claims, as here, based on Agent Orange exposure outside of 
Vietnam (in Korea, etc.) should be developed for proof of 
exposure.  The veteran objects to there having been no effort 
to determine whether she was exposed to herbicides in Osan, 
Korea, or Homestead, Florida.  She also states, in her 
September 2003 VA Form 9, that PTSD is a causal or 
contributory factor for diabetes.  So if, on remand, service 
connection is granted for PTSD, this also, in turn, would 
require consideration of whether the diabetes is proximately 
due to or the result of the PTSD, including via aggravation.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran has reported receiving treatment at Johns Hopkins 
University for physical ailments, but it is unclear whether 
this included her diabetes.  Thus, she should be contacted 
and requested to state whether she was treated at Hopkins or 
at any other medical facility since service for diabetes.  If 
she responds in the positive, she should be requested to 
complete and return the necessary authorization form (VA Form 
21-4142) to permit the release of these confidential records.

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:  

1.  The RO should take the appropriate steps to 
determine whether herbicides were used Osan, 
Korea, and at Homestead Air Force Base in Florida 
when the veteran was stationed at those 
locations.  

2.  Contact the veteran and request that she 
provide a list of the dates and places of her 
treatment for diabetes, including any treatment 
she received as a student at the Johns Hopkins 
University.  Ask that she complete and return the 
appropriate release (VA Form 21-4142) to permit 
VA to obtain her confidential medical records.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

3.  If it is determined she was exposed to 
herbicides during her military service, schedule 
the veteran for a VA examination to determine 
whether her diabetes is related to such exposure 
and/or whether, as she alleges, PTSD was a 
contributing factor in the development of her 
diabetes (i.e., secondary aggravation).

If no opinion can be rendered, explain why this 
is not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.

4.  The RO must take the necessary procedural 
steps set forth in M21-1, Part III, paragraph 
5.14, with respect to developing PTSD claims 
based on a personal (sexual) assault-including, 
but not limited to, requesting that the veteran 
provide the names and addresses of ALL 
individuals, including any and all confidants, 
to whom she has related the truth of the 
circumstances surrounding her in-service 
stressor, as well as the dates when she related 
such information.  (NOTE:  The September 2001 
statement from G.L.H., although probative, 
acknowledges that she lost all contact with 
the veteran while the veteran was stationed 
overseas in Korea and did not reestablish their 
relationship until she returned stateside.  
So the veteran should be invited to submit names 
and/or statements from any other persons having 
personal information concerning the alleged 
sexual assault in question, including the name of 
the Judge Advocate who she says she told about 
the coercion).

The veteran should also be requested to provide 
as much detailed information as possible 
concerning the sources that can document any and 
all behavioral changes that she underwent, at any 
time, due to the in-service stressor.  All leads 
should be followed-up and the RO should attempt 
to obtain all such information and records.  

Thereafter, the RO should have the claims file, 
together with all additionally obtained evidence, 
reviewed by a VA psychologist for interpretation 
to determine, pursuant to the M21-1, Part III, 
paragraph 5.14(c)(9), whether there is any 
evidence that documents behavioral changes.   

5.  If there is, the veteran should be scheduled 
for another VA psychiatric examination to 
determine whether, in light of any additionally 
obtained evidence, she has PTSD and, if so, the 
cause of it-particularly insofar as whether it 
is the result of the alleged sexual assault in 
service.

6.  The RO should then readjudicate the claims de 
novo, and in any determination as to whether 
there is corroborating evidence of the in-service 
stressor, the RO must apply the equipoise 
standard of proof contained in 38 U.S.C. 
§ 5107(b), and not the preponderance of the 
evidence standard cited in the M21-1.  

7.  If the benefits sought remain denied, send 
the veteran a supplemental statement of the case 
(SSOC) and give her an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until she is informed.  No inference should be 
drawn regarding the final disposition of the claims as a 
result of this action.  The veteran has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


